MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Apr 20 2020, 10:32 am

court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
P. Jeffrey Schlesinger                                    Curtis T. Hill, Jr.
Office of the Public Defender                             Attorney General of Indiana
Appellate Division
                                                          Tina L. Mann
Crown Point, Indiana                                      Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cynequia Latria Glover,                                   April 20, 2020
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-2572
        v.                                                Appeal from the
                                                          Lake Superior Court
State of Indiana,                                         The Honorable
Appellee-Plaintiff.                                       Clarence D. Murray, Judge
                                                          Trial Court Cause No.
                                                          45G02-1610-MR-3



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020                     Page 1 of 8
[1]   Following her guilty plea to voluntary manslaughter,1 Cynequia Latria Glover

      (“Glover”) was sentenced to twenty years in the Indiana Department of

      Correction with two years suspended to probation. Contending that the trial

      court abused its discretion by failing to recognize mitigating circumstances and

      that her sentence is inappropriate, she now appeals.


[2]   We affirm.


                                      Facts and Procedural History
[3]   In the early morning hours of October 8, 2016, Glover and Dan Hardy

      (“Hardy”) returned to the residence they shared in Gary, Indiana. They began

      to argue, and the altercation became physical. During the argument, Glover

      stabbed Hardy in the abdomen with a knife. Hardy died shortly thereafter.


[4]   On October 9, 2016, the State charged Glover with murder. On June 3, 2019,

      the State amended the charging information to add one count of voluntary

      manslaughter, a Level 2 felony. Appellant’s Conf. App. Vol. II at 119. At that

      time, the State and Glover entered into a “stipulated plea and agreement.” Id.

      at 120-22. Pursuant to that plea agreement, Glover pleaded guilty to Level 2

      felony voluntary manslaughter, and the State dismissed the murder charge. Id.

      at 120-22, 139-40. On October 2, 2019, the trial court, finding that the

      aggravating circumstances outweighed the mitigating circumstances, sentenced




      1
          See Ind. Code § 35-42-1-3(a).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 2 of 8
      Glover to twenty years in the Indiana Department of Correction with two years

      suspended to probation. Id. at 164-65. Glover now appeals.


                                     Discussion and Decision
[5]   Sentencing decisions are reviewed for an abuse of discretion. Bethea v. State,

      983 N.E.2d 1134, 1139 (Ind. 2013) (citing Anglemyer v. State, 868 N.E.2d 482,

      490 (Ind. 2007), reh’g granted on other grounds, 875 N.E.2d 218 (Ind. 2007)). An

      abuse of discretion occurs if the decision is clearly against the logic and effect of

      the facts and circumstances before the court. Id. A court will abuse its

      discretion by failing to enter a sentencing statement, relying on aggravating or

      mitigating factors that are not supported by the record, failing to find factors

      advanced by the parties and clearly supported by the record, or relying on

      factors that are invalid as a matter of law. Anglemyer, 868 N.E.2d at 490-91.

      The trial court has no obligation to “properly weigh” these factors, and the

      weight given to such factors is no longer subject to appellate review Id. at 491.


[6]   Glover argues that the trial court abused its discretion when it sentenced her

      because it ignored several significant mitigating circumstances. Here, the trial

      court found that the nature and circumstances of the crime was a significant

      aggravating factor and noted that: (1) the crime was committed in the parties’

      residence with Glover’s children and Hardy’s seventeen-year-old brother

      present; (2) the incident was fueled by drugs and alcohol; and (3) Glover is

      “volatile” and has “destructive anger management” issues. Appellant’s Conf.

      App. Vol. II at 164. The trial court found the following mitigating


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 3 of 8
      circumstances: (1) Glover had no history of criminal activity and had led a law-

      abiding life for a substantial period before commission of the crime; (2)

      imprisonment of Glover will result in undue hardship to her dependents; (3)

      Glover pleaded guilty, thus saving the court and the taxpayers the time and

      expense of a trial; and (4) completed a number of self-betterment courses while

      incarcerated. Id. The trial court found that the aggravating circumstances

      outweighed the mitigating circumstances and sentenced Glover.


[7]   The trial court did not fail to take into consideration evidence that Glover was

      not likely to reoffend because, although she had no criminal history, this

      mitigating circumstance was not supported by the record. The trial court

      reviewed the presentence report that placed Glover in the moderate risk

      category to re-offend. Id. at 152. However, evidence was presented at the

      sentencing hearing that Glover had been violent in the past when she was

      involved in an incident with the father of her three children, where she allegedly

      stabbed him, but he refused treatment because he did not want the mother of

      his children to go to jail. Tr. Vol. 3 at 9, 12-13, 14, 15. The police had been

      called to their house before when they had “gotten into situations” “probably a

      little bit more” than two times. Id. at 15. The trial court did not abuse its

      discretion because there was no evidence that clearly supported that Glover

      would not continue with this pattern of violent behavior.


[8]   The trial court did not fail to recognize grounds tending to excuse or justify the

      crime as a mitigating factor. At the sentencing hearing, the trial court stated

      “under any reasonable evaluation of this case, there is no justifiable reason for

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 4 of 8
      what you did. None that I can see.” Id. at 31. The trial court further stated, “I

      have no reason to believe that your life or your physical safety was in issue at

      the time you committed this act.” Id. Therefore, the trial court looked at the

      facts presented and came to the conclusion that this mitigating factor was not

      significant. Further, Glover pleaded guilty to voluntary manslaughter. By

      doing so, she admitted that (1) she had not acted in self-defense and (2) had

      knowingly or intentionally killed Hardy while acting under sudden heat. See

      Ind. Code § 35-42-1-3(a).


[9]   There is also no evidence that the trial court failed to recognize that Glover

      would respond positively to short term incarceration. The presentence

      investigation indicated that a letter was sent to Lake County Community

      Corrections requesting the defendant be evaluated, but there was no response.

      Appellant’s Conf. App. Vol. II at 153. No evidence was presented to support this

      challenged mitigator other than Glover’s counsel’s statement, “She will respond

      positively to shorter term incarceration” and a letter defense counsel sent to

      community corrections confirming a conversation she had regarding Glover’s

      potential acceptance into community corrections. Tr. Vol. 3 at 26-27; Appellant’s

      Conf. App. Vol. II at 126. Although Glover had no criminal history, there was

      evidence presented that this was not the first time that she had been involved in

      violent domestic disputes, and her volatile behavior had occurred in the past.

      The trial court did not have substantial evidence that Glover would respond to

      short term incarceration.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 5 of 8
[10]   Glover also contends that the trial court did not consider her remorse as a

       mitigating factor. The trial court heard Glover’s statement at the sentencing

       hearing, in which she expressed her remorse. Tr. Vol. 3 at 29-30. We give

       substantial deference to the trial court’s evaluation for remorse because the trial

       court may observe the defendant and is therefore in the best position to

       determine whether the remorse is genuine. Webb v. State, 941 N.E.2d 1082,

       1089 (Ind. Ct. App. 2011) (citing Corralez v. State, 815 N.E.2d 1023, 1025 (Ind.

       Ct. App. 2004)), trans. denied. The court is neither obligated to accept the

       defendant’s arguments as to what constitutes a mitigating factor nor required to

       give the same weight to a proposed mitigating factor as does the defendant.

       Hunter v. State, 72 N.E.3d 928, 935 (Ind. Ct. App. 2017), trans. denied. Here, the

       trial court did not abuse its discretion when it did not find Glover’s remorse to

       be a significant mitigating circumstance. We, therefore, conclude that the trial

       court did not abuse its discretion when it sentenced Glover.


[11]   Glover also argues that her sentence is inappropriate. Pursuant to Indiana

       Appellate Rule 7(B), this court “may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, the [c]ourt finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Our Supreme Court has explained that the principal role of

       appellate review should be to attempt to leaven the outliers, “not to achieve a

       perceived ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225

       (Ind. 2008). We independently examine the nature of Glover’s offense and his

       character under Appellate Rule 7(B) with substantial deference to the trial


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 6 of 8
       court’s sentence. Satterfield v. State, 33 N.E.3d 344, 355 (Ind. 2015). “In

       conducting our review, we do not look to see whether the defendant’s sentence

       is appropriate or if another sentence might be more appropriate; rather, the test

       is whether the sentence is ‘inappropriate.’” Barker v. State, 994 N.E.2d 306, 315

       (Ind. Ct. App. 2013), trans. denied. Whether a sentence is inappropriate

       ultimately depends upon “the culpability of the defendant, the severity of the

       crime, the damage done to others, and a myriad of other factors that come to

       light in a given case.” Cardwell, 895 N.E.2d at 1224. Glover bears the burden

       of persuading us that her sentence is inappropriate. Id.


[12]   Glover’s sentence is not inappropriate in light of the nature of the offense and

       her character. As to the nature of the offense, Glover admitted that she and

       Hardy had a volatile relationship, particularly when they used drugs and

       alcohol, and that, on the night in question, she had grabbed a knife and stabbed

       Hardy in the abdomen during an argument. Glover committed this crime when

       three of her children and Hardy’s brother, who was also under the age of

       eighteen, were present in the residence.


[13]   As to Glover’s character, the trial court described her as volatile due to

       destructive anger management issues. This crime happened when children

       were in the home, which shows that Glover had complete disregard for what

       the children could possibly observe and the long-lasting effects on them if they

       witnessed this violence. There is evidence that Glover had been involved in an

       altercation in the past that caused injury but was never arrested, and police had

       been called to the residence on previous occasions to deal with domestic

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 7 of 8
       disturbances. Glover also admitted to a police officer the night of the incident

       that she “needs counseling for her anger issues but has never sought

       counseling.” Appellant’s Conf. App. Vol. II at 76. Glover was aware of her

       propensity to become violent and angry, but she only sought out help and

       treatment after she was incarcerated. Ex. Vol. 4 at 7. We conclude that

       Glover’s twenty-year-sentence with two years suspended to probation is not

       inappropriate in light of the nature of the offense and her character.


[14]   Affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2572 | April 20, 2020   Page 8 of 8